DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 16/739901.   Claims 1, 3-17, and 19-25 are pending.   Upon further consideration examiner’s previous indication of allowability of claim 18 (now cancelled but incorporated into claim 10) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 12-15, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann 2017/0307080 as applied to claim 8 above, and further in view of Spratte 2018/0172155.

Regarding claim 10 as amended Bormann shows; A shift-by-wire system comprising: an integrated park module (IPM) comprising: 

a spring 212 (paragraph 0071-0074) configured to urge said slider from the not-parked position to the park position; 
a motor 182 coupled to a gear-train (184, 186) to cause said slider to move from said park position to said not-parked position, wherein said gear-train includes a single reduction gear 17 configured to convert rotary motion of said single reduction gear to linear motion of said slider and urge said slider from said park position (Fig 1) to said not-park position (Fig 4) against a spring force of said spring; and 
an actuator system 202 configured to retain said slider in said not-park position after said motor and said gear-train have disengaged from said slider (shown in Fig 6); wherein when said IPM is in the park position (Fig 1), said gear-train is configured to allow said slider to physically be in said park position, whereas when said IPM is in said not-park position (Fig 6), said slider is in said not-park position but said gear-train is configured to allow said slider to move from said not-park position to said park position without rotation of said gear-train.  (Examiner’s position is that in the not park position (Fig 6) the gear train is configured to allow said slider to move from said not-park position to said park position if actuator coil 202 releases 204 such that springs 212 force slider into the park (Fig 1) without rotation of the gear-train.
Bormann discloses a single reduction gear (184, 186) and not a plurality however Spratte discloses said gear-train comprises a plurality of reduction gears 225, 220, 237, 265.  It would have been obvious to one of ordinary skill in the art prior to the effective 

Regarding claim 12 (Bormann) a portion (108 in Fig 1) of said gear-train rotates about an off-center (relative to axis of 186) pivot axis to engage said slider (via lever arms 192, 194).

Regarding claim 13 said portion includes a cam (engaging 193).

Regarding claim 14 said cam is part of one of said plurality of reduction gears 186.

Regarding claim 15 said cam is secured to one of said plurality of reduction gears 186.

Regarding claim 17 (Bormann) said gear-train 186 includes a default position (Fig 5) which is configured to allow said slider to move to said park position (by further rotation of the gear 186 to position in Fig 4).

Regarding claim 19 (Bormann) wherein when said IPM is in said not- park position (Fig 6), said gear-train is configured to allow said slider to move to said park position (Fig 1) and only said actuator system 202 is retaining said slider in said not-park position (Paragraph 0069).

Regarding claim 20 (Bormann shows) said gear-train (184, 186) is configured such that rotation of said portion about said off-center pivot axis causes said portion to engage said slider and urge said slider towards said not-park position (Fig 4 to Fig 5).

Regarding claim 21 (Bormann shows); wherein said gear-train includes a maximum lift region (Fig 5) which results in said gear-train moving said slider such that said actuator system can retain said slider in said not-park position (Fig 6, Paragraph 0077).


Claims 10-17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gudlin DE10045953 including translation in view of Spratte 2018/0172155 both previously applied.

Regarding claim 10 as amended; A shift-by-wire system comprising: an integrated park module (IPM) comprising: 
a slider 2 configured to be disposed in a park position (Fig 1 dashed lines) and a not-parked position (dark lines) corresponding to a park mode and a not-park mode of a transmission, respectively; 
a spring 3 configured to urge said slider from the not-parked position to the park position; 
a motor 14 coupled to a gear-train (16, 17) to cause said slider to move from said park position to said not-parked position, wherein said gear-train includes a single reduction gear 17 configured to convert rotary motion of said single reduction gear to linear motion of said slider and urge said slider from said park position (solid lines) to said not-park position (dashed lines) against a spring force of said spring 3; and 
an actuator system 1 configured to retain said slider in said not-park position after said motor and said gear-train have disengaged from said slider (shown in Fig 1); wherein when said IPM is in the park position (dashed lines), said gear-train is configured to allow said slider to physically be in said park position, whereas when said IPM is in said not-park position (solid lines) , said slider is in said not-park position but said gear-train is configured to allow said slider to move from said not-park position to said park position without rotation of said gear-train.  (Examiner’s position is that in the not park position (solid lines in Fig 1) the gear train is configured to allow said slider to move from said not-park position to said park position if actuator coil 21 releases arm 24 such that spring 3 forces slider into the park (dashed line position) without rotation of the gear-train.
Gudlin discloses a single reduction gear (16, 17) and not a plurality however Spratte discloses said gear-train comprises a plurality of reduction gears 225, 220, 237, 265.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have additional reduction gears in Gudlin as taught by Spratte as it is known that an electric motor often needs to have reduced speed to provide additional torque for example, also to reduce the size of gears required to achieve a certain speed or torque.



Regarding claim 12 (Gudlin) a portion (18 in Fig 1) of said gear-train rotates about an off-center (to the cam shape) pivot axis to engage said slider (via lever arms 7).

Regarding claim 13 Gudlin shows: said portion includes a cam (surface of 18).

Regarding claim 14 Gudlin shows: said cam is part of one of said plurality of reduction gears 17.

Regarding claim 15 Gudlin shows: said cam is secured to one of said plurality of reduction gears 17.

Regarding claim 16 Gudlin shows: further comprising a post 10 configured to engage said gear-train and said slider.

Regarding claim 17 Gudlin shows: said gear-train 16, 17 includes a default position (cam 18 fully engaged) which is configured to allow said slider to move to said park position (by further rotation of the gear 17 with actuator 21 released).



Regarding claim 20 Gudlin shows: said gear-train (16,17) is configured such that rotation of said portion 18 about said off-center pivot axis causes said portion to engage said slider (indirectly via 7) and urge said slider towards said not-park position (dashed lines in Fig 1).

Regarding claim 21 Gudlin shows: wherein said gear-train includes a maximum lift region (of 18) which results in said gear-train moving said slider such that said actuator system can retain said slider in said not-park position.

Regarding claim 22 Gudlin shows: said gear-train (16, 17) includes a default position (Fig 1) which is configured to allow said slider to move to said park position (by release of 21), and wherein said maximum lift region (highest part of cam 18) is disposed at an angle of rotation of said portion 18 that is NOT greater than 180 degrees from said default position.   In Gudlin the cam 18 appears to rotate through an angle of about 180 degrees between actuation and disengagement of the park lock but is silent on the exact angle.   The motor rotates counterclockwise from Fig 1 default position to the maximum lift position then reverses back to the position of Fig 1(Gudlin translation paragraph 0040).   It is examiners position that the default position of cam 18 could be 

Regarding claim 23 Gudlin shows; once said actuator system 21 retains said slider in said not-park position (Fig 1), said gear-train continues to rotate back to said default position and said slider remains in said not-park position (paragraph 0040).

Regarding claim 24 Gudlin shows: said gear-train further includes a stay-out-of-park position corresponding to said maximum lift region (of cam 18).


Allowable Subject Matter
Claims 1, 3-9 and 25 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 18, based on previous indication of allowability now withdrawn, (now incorporated into claim 10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon, Tues Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MARK A MANLEY/Primary Examiner, Art Unit 3659